Respondent Arthur Heald appeals from the recommendation of a hearing panel of the Professional Responsibility Board to suspend him from the practice of law for sixty days. Disciplinary counsel and respondent have submitted a. stipulation in which respondent agrees to a public reprimand and to pay Laurence Lewin the sum of $1500 as reimbursement for legal fees and costs. In accordance with the stipulation, therefore, we reverse.
Arthur Heald is hereby publicly reprimanded, for violations of Rule 1.3, 1.4(a), and 8.4(d) of the Vermont Rules of Professional Conduct.